Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Specification, line 1 before “Ice cube producing unit” insert the following new paragraph: 
Cross-References To Related Applications
The present application is a continuation application under 37 C.F.R. § 1.53(b) of 
pending prior U.S. Application No. 15/517,082, filed April 5, 2017, which is the National Phase application of PCT International Application No. PCT/EP2015/073074, filed October 6, 2015, which claims priority to Danish Patent Application Numbers PA201470615, PA201470616, PA201470617, PA201470618, and PA201470619, all filed on October 6, 2014, all of which are incorporated herein by reference in their entireties.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: The drawings contain the same reference characters used to designate different parts with the specification describing multiple parts having the same number. These reference characters are as follows:
Reference character “100” has been used to designate “sealing lips” described on page 30; “low cost dispenser unit” on page 32; “ice cube compartment” on page 34; “ice cube tray unit” on page 37.
Reference character “101” has been used to designate “a container” described on pages 32, 34; “a fill opening” at the bottom of page 34; “ice cube compartments” on page 37; “a lid” on page 41.
Reference character “102” has been used to designate “ice cubes” described on page 33; “a plug” on page 34; “a water fill opening” on pages 37-38; “a frame portion” on page 41.
Reference character “103” has been used to designate “a lower cover plate” described on page 33; “outermost edge” on page 35; “air vent” on page 37; “flexible sheet elements” on page 41.  
Reference character “104” has been used to designate “an upper cover plate” described on page 33; “openings” on pages 37-38.
Reference character “105” has been used to designate “a rotor” described on page 33; “the divider” on page 37; “hollow sections” on page 41.
Reference character “106” has been used to designate “a handle” described on page 33; “water opening” on pages 37-38.
Reference character “108” has been used to designate “an opening” described on page 34; “a first volume” on page 38.
Reference character “109” has been used to designate “an axle” described on page 33; “a second volume” on page 38.
Reference character “110” has been used to designate “agitating elements” described on page 33; “a plug” on page 35.
Reference character “120” has been used to designate “an ice cube tray” described on pages 31, 42; “a linear dispensing assembly” on page 34; “a plug” on page 35; “another embodiment” on page 39.
Reference character “121” has been used to designate “a lid” described on page 31; “a rectangular housing” on page 34; “a fill opening” on page 35; “a small partial divider” on page 39; “ice cube compartments” on page 42.
  Reference character “122” has been used to designate “a flexible rubber element” described on page 31; “a sidewall” on page 35; “water fill opening” on page 39; “a lid” on page 42.
Reference character “123” has been used to designate “upper edge” described on page 31; “a top opening” on page 34; “the volume” on page 40; “a frame portion” on page 42.
Reference character “124” has been used to designate “a lower edge” described on page 31; “a bottom opening” on page 34; “the first opening” on page 40; “expansion portions” on page 42.
Reference character “125” has been used to designate “a top cover plate” described on page 34; “volume” on page 40.
Reference character “126” has been used to designate “the opening” described on page 31; “a bottom cover plate” on page 34; “air vent” on page 40.
Reference character “140” has been used to designate “a fill opening” described on page 36; “another embodiment” on page 40.
Reference character “141” has been used to designate “a plug” described on page 36; “small channels” on page 41.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 12/15/2021 with respect to the drawings (page 5) have been fully considered but they are not persuasive. Applicant argues the drawings comply with relevant rules.
This is not found persuasive because 37 CFR 1.84(p)(4) states “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.” Therefore, the same reference characters listed above in the drawing objection are used to designate different parts and fails to comply with CFR. 1.84. Further, Applicant’s request to hold objections to the drawings in abeyance will not be considered a bona fide attempt to advance the application to final action. See 37 CFR 1.85(a).
Applicant’s arguments, see Remarks pages 5-6, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments, see Remarks page 6, with respect to the objection of claim 4 has been fully considered and are persuasive.  The objection of claim 4 has been withdrawn.
Applicant’s arguments, see Remarks pages 6-7, with respect to the 35 U.S.C. 112(b) rejections of claims 4, 5, 7, 9, 11 and 12 have been fully considered and are persuasive.  The rejections of claims 4, 5, 7, 9, 11 and 12 have been withdrawn.
Allowable Subject Matter
Claims 2-12 are allowed.
The reasons for allowance remains the same as discussed in the Non-Final Rejection filed 06/15/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763